Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
The rejections have been modified in view of the amendments to	 the claims.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 50-049116.
	The translation for this reference shows it teaches a dental phosphate-based investment comprising 0.5-1 wt% boron nitride. This composition overlaps the range of claim 1. The translation teaches the dental phosphate-based investment comprises 0.5-1 wt% boron nitride, 5-15 wt% MgO, 5-15 wt% ammonium phosphate and 50-90 wt% silica, in the form of silica sand, silica stone powder and cristobalite. This composition overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The translation teaches that the raw materials, which is BN, MgO, silica 50 size range, since all of the BN particles have a size of less than 77 microns. The reference suggests the claimed dental phosphate-based investment.
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,968,455 in combination with U.S. patent application publication 2015/0258602.
	U.S. patent 8,968,455 teaches a dental phosphate-based investment comprising 9 wt% magnesium oxide, 10 wt% ammonium phosphate, 70-80 wt% silica and up to 10 wt% boron nitride. This amount of boron nitride encompasses, and thus overlaps, the claimed composition. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Examples 5 and 7 teach compositions comprising 1 wt% BN, which falls within the claimed range. The taught amounts of magnesium oxide (calculated from the table), silica and ammonium phosphate all fall within the ranges of claim 1.
	U.S. patent 8,968,455 does not teach the particles size of the added boron nitride. U.S. patent application publication 2015/0258602 teaches a dental phosphate-based investment comprising magnesium oxide, ammonium phosphate, silica and boron nitride. U.S. patent application publication 2015/0258602 teaches the boron nitride has a size that is 50-150% of the D50 size of the magnesium oxide, which is 3-25 microns. This means the D50 size range of the taught boron nitride is 1.5-37.5 microns. This size range overlaps that of claim 1. The example exemplifies a boron nitride D50 size range 3.8 microns, which falls within the claimed size range. The boron .
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. patent 8,968,455 in combination with U.S. patent application publication 2015/0258602 as applied to claim 1, and further in view of U.S. patent 6,779,590.
	As discussed above, the combination of U.S. patent 8,968,455 in combination with U.S. patent application publication 2015/0258602 suggests a dental phosphate-based investment comprising 9 wt% magnesium oxide, 10 wt% ammonium phosphate, 70-80 wt% silica and up to 10 wt% boron nitride, where the boron nitride has a D50 particles size of 1.5-37.5 microns. U.S. patent 8,968,455 teaches that the taught investment is an improvement over that of U.S. patent 6,779,590 in that it includes fillers that prevents interaction between the investment and the material which is molded therein. U.S. patent 6,779,590 teaches a dental phosphate-based investment comprising 7-15 wt% magnesium oxide, 10-17 wt% ammonium phosphate and 72-80 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The affidavit under 37 CFR 1.132 filed 28 July 2021 is insufficient to overcome the rejection because the added examples do not show that the claimed ranges are critical and give unexpected results. The fact that the disclosed examples 2-4 and added example 2 have a surface roughness of 8 microns or less does not show that the claimed range 1-2 wt% BN gives unexpected results especially since page 5 lines 3-20 teaches that boron nitride should be present in an amount of 0.1 wt% or more to ensure the surface roughness of the inner surface of the dental phosphate bonded investment is sufficiently suppressed and that the amount should be 5 wt% or less otherwise the strength of the investment is decreased so it cannot be used in high pressure molding. The fact that the disclosed examples with 1-2 wt% give lowest surface roughness out of the inventive examples does not show the claimed range gives unexpected results especially since it is known in the art, as admitted by applicants on page 3, lines 14-18, that to minimize the surface roughness of the inner surface of a dental phosphate mold so that that the surface 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/4/21